[Cite as State ex rel. Picard v. Robinson, 2016-Ohio-1044.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                               JUDGES:
STATE OF OHIO, EX REL.                                 :       Hon. W. Scott Gwin, P.J.
JOHN S. PICARD                                         :       Hon. William B. Hoffman, J.
                                                       :       Hon. John W. Wise, J.
                                      Relator          :
                                                       :
-vs-                                                   :       Case No. 15CA38
                                                       :
JUDGE BRENT ROBINSON                                   :
                                                       :       OPINION
                                Respondent




CHARACTER OF PROCEEDING:                                   Writ of Mandamus



JUDGMENT:                                                  Granted



DATE OF JUDGMENT ENTRY:                                    March 14, 2016

APPEARANCES:

For Respondent                                             For Relator

BAMBI COUCH PAGE                                           JOHN S. PICARD PRO SE
Richland County Prosecutor                                 #A572767
38 South Park Street, 2nd Floor                            B.E.C.I.
Mansfield, OH 44902                                        68518 Bannock Road
                                                           St. Clairsville, OH 43950
Richland County, Case No. 15CA38                                                          2

Gwin, P.J.

       {¶1}   Relator, John S. Picard, has filed a Complaint for Writ of Mandamus and/or

Procedendo requesting this Court order Respondent to issue a new sentencing entry.

Relator was charged with numerous counts of sexual battery. His first case, Richland

County Common Pleas Case Number 08-CR-545, involved two victims. His second case,

Case Number 09-CR-111, involved another three victims.

       {¶2}   Following trial, appellant was convicted of all charges and was sentenced

to an aggregate term of 40 years in prison, with 5 years mandatory post-release control.

The trial court issued separate sentencing entries for each case. The sentencing entry in

Case Number 09-CR-111 was issued on September 4, 2009 and reads in part, “The

defendant . . . shall pay restitution to the victims for counseling as submitted to the

Richland County Clerk of Courts.” On the same date, the trial court issued two separate

restitution orders: one in the amount of $2,183.80 and one in the amount of $516.00.

These amounts represent restitution owed to separate victims in Case Number 09-CR-

111.

       {¶3}   To confuse matters, these restitution orders contain both case numbers.

After the instant petition was filed, the State requested a Nunc Pro Tunc entry be issued

to remove the 2008 case number because the restitution has only been requested by two

victims in the 2009 case number.

       {¶4}   The requirements Relator must demonstrate to have this Court issue a writ

are as follows:

       {¶5}   In order for a court to issue a writ of mandamus, a relator must have a clear

legal right to the relief prayed for, the respondent must have a clear legal duty to perform
Richland County, Case No. 15CA38                                                            3

the act requested, and the relator must have no plain and adequate remedy at law. State

ex rel. Husted v. Brunner, 123 Ohio St.3d 288, 2009-Ohio-5327, 915 N.E.2d 1215, at ¶

8.

       {¶6}   To be entitled to a writ of procedendo, “a relator must establish a clear legal

right to require the court to proceed, a clear legal duty on the part of the court to proceed,

and the lack of an adequate remedy in the ordinary course of law.” State ex rel. Miley v.

Parrott, 77 Ohio St.3d 64, 65, 1996-Ohio-350, 671 N.E.2d 24.

       {¶7}   “[P]rocedendo and mandamus will lie when a trial court has refused to

render, or unduly delayed rendering, a judgment.” State ex rel. Reynolds v. Basinger, 99

Ohio St.3d 303, 2003-Ohio-3631, 791 N.E.2d 459, at ¶ 5. See, also, Culgan, supra, at ¶

8; State ex rel. Agosto v. Cuyahoga Cty. Court of Common Pleas, 119 Ohio St.3d 366,

2008-Ohio-4607, 894 N.E.2d 314, at ¶ 8.

       {¶8}   Relator argues he is entitled to one document as his sentencing entry as

required by State v. Baker and State v. Lester. The State argues Baker and Lester merely

require “a” sentence and not necessarily the entire sentence to be a final order. We do

not find Respondent’s argument persuasive.

       {¶9}   An order of restitution imposed by the sentencing court on an offender for a

felony is part of the sentence. State v. Riggs, 5th Dist. Licking No. 2009 CA 00041, 2009-

Ohio-6821, ¶ 30.

       {¶10} Further, multiple entries cannot be read together to comprise one final order

because, under the Ohio Supreme Court Baker decision, only one document could

constitute a final, appealable order. State v. Riggs, 5th Dist. Licking No. 2009 CA 00041,

2009-Ohio-6821, ¶ 31.
Richland County, Case No. 15CA38                                                         4


       {¶11} We find the trial court has not issued a final, appealable order because it

has not issued one single judgment entry containing the entire sentence along with the

other requirements of Crim.R.32.

       {¶12} The appropriate remedy for a trial court's failure to comply with Crim.R.

32(C) and Baker is a correction of the sentencing entry. Id. at ¶ 10, 893 N.E.2d 163;

McAllister v. Smith, 119 Ohio St.3d 163, 2008-Ohio-3881, 892 N.E.2d 914, at ¶ 7; Culgan,

supra, at ¶ 11.

       {¶13} Appellee’s concern is that Appellant has already obtained appellate review

of his conviction and sentence. “The Ohio Supreme Court concluded that [a] defendant

[is] entitled to a new sentencing entry irrespective of prior appellate review, because the

original sentencing entry did not constitute a final appealable order. Id. at ¶ 10-11, 895

N.E.2d 805.” State ex rel. Moore v. Krichbaum, 7th Dist. Mahoning No. 09 MA 201, 2010-

Ohio-1541, ¶ 13.
Richland County, Case No. 15CA38                                                         5


      {¶14} We grant the writ of mandamus and remand this matter to the trial court for

the purpose of having the trial court correct the judgment entry of conviction and sentence

by including the entire sentence in one document.



By Gwin, P.J.,

Hoffman, J., and

Wise, J., concur